 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:19-CR-190-JAD-NJK

 9                  Plaintiff,                     Final Order of Forfeiture

10         v.

11 BRANDON LEWIS,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Brandon Lewis to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and shown by the

17 United States to have the requisite nexus to the offense to which Brandon Lewis pled guilty.

18 Criminal Indictment, ECF No. 1; Plea and Sentencing, ECF No. 39; Plea Agreement, ECF

19 No. 40; Preliminary Order of Forfeiture, ECF No. 41.

20         This Court finds that on the government’s motion, the Court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24         The government served every person reasonably identified as a potential claimant in
25 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

26 Rule G(4)(a)(i)(A).

27 / / /

28 / / /
            Case 2:19-cr-00190-JAD-NJK Document 45 Filed 04/26/21 Page 2 of 2



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending regarding the property named herein and

 4   the time has expired for presenting such petitions.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

10   according to law:

11          1. a 9 mm Glock 9 semi-automatic handgun, bearing serial number ACT176; and

12          2. any and all compatible ammunition

13   (all of which constitutes property).

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

15   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

16   deposit, as well as any income derived as a result of the government’s management of any

17   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

18   disposed of according to law.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record.

21          DATED
            DATED: _____________________,
                   May 19, 2021.          2021.

22

23

24                                                 JENNIFER A. DORSEY
                                                   UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      2
